963 So. 2d 296 (2007)
Neville EDWARDS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D07-1549.
District Court of Appeal of Florida, Fourth District.
August 8, 2007.
Neville Edwards, Wewahitchka, pro se.
Bill McCollum, Attorney General, Tallahassee, and Heidi L. Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Neville Edwards appeals an order denying an amended rule 3.850 motion as successive. On appeal, the state agrees that because the amended motion was filed within the two-year time limit and before the court ruled on the original motion and first supplemental motion, the new claims raised in the amended motion should not have been denied as successive. See Gaskin v. State, 737 So. 2d 509 (Fla.1999), receded from on other grounds, Nelson v. *297 State, 875 So. 2d 579 (Fla.2004). The first 18 claims were already considered on the merits. Accordingly, we reverse and remand for the trial court to rule on grounds (19) and (20) of appellant's amended rule 3.850 motion.
GUNTHER, POLEN and TAYLOR, JJ., concur.